Matthias, J.
This case presents hut a single question. Did the Ohio Apportionment Board have the power to adopt the plan which the federal courts have found to conform to federal constitutional standards ?
The resolution of this question requires the determination of two issues: First, the effect of the federal court’s decisions on Article XI of the Ohio Constitution providing for legislative apportionment; second, whether the Ohio Apportionment Board had the power to act during the interim between decennial censuses.
It should be pointed out at the outset that state legislative apportionment is basically a state political function and is not, under ordinary circumstances, a problem for either the state or federal judiciary.
The people of the state of Ohio have placed, through Article XI, the problem of and power over legislative apportionment in an apportionment board. The purpose of the people in enacting Article XI is clear. It was to place legislative apportionment in the hands of a separate board not subject to the control of the General Assembly, the board to be composed of representatives of the people, elected by the people and unconnected with the legislative branch of the government. The background of Article XI of the Constitution is well expressed, as follows, in State, ex rel. Herbert, Atty. Genl., v. Bricker, 139 Ohio St. 499, 508:
“* * * Prior to the Constitution of 1851, the apportion-ments of legislative districts had been made by the General Assembly with the result that oftentimes political advantage was sought to be gained by the party in power. Accordingly Article XI was incorporated in the Constitution for the purpose of correcting the evils of former days by placing the power of *100apportionment in the hands of a board composed of the Governor, the Auditor of State and the Secretary of State making the provisions self-acting. Constitutional Convention Debates (1S50-1851), Yol. 1, pp. 99, 100, 130 and 157; Vol. 2, pp. 767, 773.
“Judge Ranney, who was himself a member of the Constitutional Convention of 1851, in writing the opinion in the case of State, ex rel. Evans, v. Dudley, 1 Ohio St. 437 [1853], at 443 made this comment: ‘To construct a scheme of constitutional apportionments, to endure for many years, and so far as the election of members of the General Assembly is concerned, subject to no control or alteration by that body, is a work of much difficulty, when it is considered how constantly and materially changes are being wrought in the political divisions of the state, and in the relative increase of population. And yet I am much mistaken if the system adopted by the convention is not found entirely adequate to accomplish all the substantial purposes proposed, and one of the most valuable features of the Constitution. The state had been subjected to a most humiliating experience, while the power was left with the General Assembly; and the scenes of anarchy and confusion, which had marked its exercise there, undoubtedly determined the people to deprive that body of it absolutely, so far as the election of their own members was concerned, for the future. ’
“The objective sought by the constitutional provisions was the prevention of gerrymandering. By creating a board of ex officio members and adopting self-acting provisions it was sought to place the function of apportionment in impartial hands and at the same time mark the way so that in the main at least the provisions of the Constitution would work automatically and the apportioning process ordinarily be a mere matter of calculation. * * *”
We now turn to a consideration of the first issue, the effect of the United States District Court judgment on Article XI. Article XI, Sections 1 to 11 of the Ohio Constitution, provide the means and method of legislative apportionment. In the actions in the federal courts it has been determined that the last sentence in Section 1 and Sections 2, 3, 4, 5, 6a, 7, 8, 9 and 10 were violative of the federal Constitution, Thus, by the dech *101sions of the federal courts, Article XI now contains the first paragraph of Section 1, Section 6 and Section 11.
Section 1 provides the formula for determination of the ratio of representation by population for each member of the House of Bepresentatives.
Section 6 provides the formula of representation by population for each member of the Senate.
Section 11 creates the Apportionment Board.
The question, of course, is whether these sections are sever-able and valid even though the other sections of Article XI have been found to be contrary to the United States Constitution by the federal courts.
It is the duty of a court to sustain the validity of constitutional provisions if possible. The Constitution is the direct expressed will of the people, and it is the duty of the court to accede to such will if these sections can purposefully stand alone.
The test of severability is whether the remaining parts of the article, standing alone and without reference to the unconstitutional sections, can be effective and operable. Geiger v. Geiger, 117 Ohio St. 451, 466.
In other words, do these sections standing alone present a workable method of legislative apportionment?
Article XI now provides the formula for the determination of the ratio of representation in the General Assembly and creates a board to put such formula into effect.
Section 1 provides that the whole population of the state shall be divided by 100 and the quotient shall be the ratio of representation in the House of Bepresentatives. Section 6 provides that the whole population of the state shall be divided by 35 and that shall be the ratio of representation in the Senate, It remains only for the board, under Section 11, to divide the state in such a manner that it complies with the constitutional standards.
The standards contained in such formulas are specific and the application of such formulas is purely a mechanical process, A sound and workable arrangement remains in the Constitution, and such provisions are therefore severable from the invalid parts thereof. Thus, Sections 1, 6 and 11 are severable *102from those sections determined unconstitutional by the federal courts and constitute valid and existing parts of the Ohio Constitution.
We now turn to the question as to whether the board had the power to act. Section 11, Article XI, reads as follows:
“The Governor, Auditor, and Secretary of State, or any two of them, shall, a1 least six months prior to the October election, in the year one thousand eight hundred and sixty-one, and, at each decennial period thereafter, ascertain and determine the ratio of representation, according to the decennial census, the number of Representatives and Senators each county or district shall be entitled to elect, and for what years, within the next ensuing ten years, and the Governor shall cause the same to be published, in such manner as shall be directed by law.”
It is urged that the board has only the authority to increase or decrease the number of Representatives for the constitutionally established districts and that since these districts have been held to be unconstitutional the board has nothing to act upon.
Section 1, Article XI, requires apportionment every ten years. Apportionment consists of more than determining the number of Representatives from each district.
As was said in Duxbury v. Donovan, 272 Minn. 424, 433, 138 N. W. 2d 692:
“Apportionment has been defined as the division of a population into constituencies whose electors are to be charged with the selection of public officers. Of necessity, the process involves (1) determination of boundary lines for each of the constituencies; (2) a resulting ratio of voters in each constituency to officers elected by such constituency; (3) a resulting comparable ratio of voters to elected officials as between every constituency and each of the others making up the whole; and (4) a total number of public officers to be selected depending on the number of constituencies established and the number of public officers to be chosen in each.” See Bailey v. Abington, 201 Ark. 1072, 148 S. W. 2d 176.
Section 11 must be read in relation to the provisions of Section 1. Section 1 requires a reapportionment every ten years. *103As above pointed out, apportionment includes tbe districting of tbe state. Section 11 provides that tbe board determine tbe number of Eepresentatives for each district. Where, as here, tbe prior established apportionment has been held to be inválid under tbe Constitution of tbe United States, tbe board in carrying out tbe dictates of Sections 1 and 11 necessarily has the implied power to determine new districts which will conform to constitutional requirements.
It is contended also that under this section tbe board is authorized to act only once in tbe ten-year period, and that it has no authority to act in tbe interim.
There is no question that tbe board has tbe authority to adopt tbe original decennial apportionment plan. It has not only tbe authority but tbe duty to do so. However, its duty is not confined to merely preparing a plan. Tbe board’s duty is to adopt a valid plan. Thus, having the authority to adopt tbe plan if for some reason tbe plan is determined to be a nullity it necessarily follows that tbe board has tbe implied duty to adopt a new plan which is valid. State, ex rel. Herbert, v. Bricker, supra (139 Ohio St. 499).
To bold otherwise would leave tbe state without an apportionment for legislative representation. There is no other body authorized to make such apportionment in Ohio. Prior to 1851, under tbe provisions of tbe Constitution of 1802, this power rested with tbe General Assembly. As above pointed out, tbe people clearly removed such power by the enactment of Article XI and placed such power in this board.
We are concerned in this case only with tbe prospective operation of tbe plan adopted by tbe Apportionment Board which was found by tbe federal court not to be violative of any constitutional standard.
The members of tbe 107th General Assembly were elected under this plan which was approved for federal constitutional standards by tbe federal court and which was made effective for tbe 1966 election by tbe federal court. Tbe result of tbe federal court decisions is res judicata and under such decisions tbe 107th General Assembly is a de jure Legislature.
Thus, even though certain sections of Article XI of tbe Ohio Constitution have been determined by tbe United States *104District Court to be invalid as contrary to the United States Constitution, Sections 1, 6 and 11 are severable, are valid operable sections of the Constitution and constitute a workable arrangement for legislative apportionment in Ohio.
Under Section 11, the Apportionment Board is bound to adopt a valid apportionment plan decennially, and where a plan so adopted is determined to be constitutionally defective the board has a mandatory duty to adopt a new apportionment plan for the balance of the decennial period which conforms to constitutional requirements.
The judgment of the Court of Appeals is reversed and final judgment rendered for the respondents.

Judgment reversed.

Taft, C. J., Heebebt and Brown, JJ., concur.
Schneidee, J., concurs in the judgment.
Zimmebman and 0’Neill, JJ., dissent.